 Case 1:18-cr-00134-KAM Document 97 Filed 01/15/20 Page 1 of 2 PageID #: 620


                                  ANTHONY L. RICCO
                                   ATTORNEY AT LAW

                                 20 VESEY STREET C SUI   TE 400
                                 NEW YORK, NEW YORK      10007
                                             )))
                                     TEL (212) 791-39    19
                                     FAX (212) 964-29    26
                                     tonyricco@aol.com




January 15, 2020

Hon. Kiyo A. Matsumoto
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201


       Re: United States v. Donville Inniss, Docket No. 18-Cr.-134 (KAM)


Dear Judge Matsumoto:

       After further review of the final jury instructions, and a review of the transcripts in

preparation for tomorrow’s summations, Donville Inniss requests that the court insert the

following language in the proposed jury instruction at the end of the Conspiracy and

Substantive Counts:

              “The defendant’s mere association with one or more members of a

       conspiracy does not automatically make the defendant a member.        A person

       may know, be related to, or be friendly with a criminal without being a

       criminal himself.   Mere similarity of conduct or the fact that they may have

       assembled together and discussed common aims and interests does not

       necessarily establish membership in the conspiracy.”


       Defense counsel has discussed the foregoing request with the government, and the

government does not have any objection.
 Case 1:18-cr-00134-KAM Document 97 Filed 01/15/20 Page 2 of 2 PageID #: 621



        Lastly, defense counsel apologizes for the inconvenience that this request has caused,

but upon further review of the transcripts of yesterday’s testimony, counsel believes that this

request is necessary.1



                                                Respectfully,



                                                Anthony L. Ricco


cc: A.U.S.A. Sylvia Shweder (By E.C.F.)
    A.U.S.A. Gerald M. Moody, Jr. (By E.C.F.)
    A.U.S.A. David Gopstein (By E.C.F.)




        1
          Similar jury charges have been given in other cases. See, United States v. James Cureton, EDNY
Docket No. 16-Cr.-23 (CBA) Doc. # 61, Page 19; United States v. Anthony Mayes (2), EDNY Docket No.
12-Cr.-385 (ARR) Doc. # 185, Page 20; United States v. Jesus Miguel Matos, SDNY Docket No.
18-Cr.-327 (JPO) Page 34; United States v. Larry Seabrook (1), SDNY Docket No. 10-Cr-87 (RPP);
United States v. Larry Seabrook (2) SDNY. See also, U.S. v. Jones, 30 F.3d 276, 282 (2d Cir. 1994); U.S.
v. Salameh, 152 F.3d 88, 151 (2d. Cir. 1998); U.S. v. Steinberg, 575 F.2d 1126, 1134 (2d Cir 1975); U.S.
v. Johnson, 513 F.2d 819, 824 (2d Cir. 1975); U.S. v. Torres, 901 F.2d 205, 220 (2d. Cir. 1990); and U.S.
v. Soto, 716 F.2d 989, 991 (2d Cir. 1983)

                                                   2
